IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-60747
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CRAIG EDWARD TANNER,
also known as Gerald Bongiorno,
also known as Jerry Neil Tanner,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 1:94-CR-123-1-D
                         - - - - - - - - - -
                            March 8, 2002

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Craig Edward Tanner, federal prisoner # 85601-022, appeals

the district court’s denial of his Fed. R. Crim. P. 35(a) motion

to reduce sentence on remand.    Tanner’s sentence was not on

remand before the district court; therefore, his Rule 35(a)

motion was unauthorized.    His instant request for an order of

remand is an untimely attempt to appeal his conviction and

sentence.   The district court’s judgment is AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60747
                                 -2-

     Alternatively, Tanner requests authorization to file a

successive § 2255 motion.   He has failed to assert either a new

rule of constitutional law or newly discovered evidence that

would entitle him to file a successive motion in the district

court.   See 28 U.S.C. § 2255; 28 U.S.C. § 2244(b)(3)(A)-(C).

Accordingly, his request is DENIED.

     AFFIRMED; motion DENIED.